BranNON, Judge,

{concurring'):

Lest I be misunderstood in the important law points in *217tliis case, I will say that I do not question that if a person accept an estate or benefit under a deed or other instrument signed by others, but not by him, he becomes personally bound to assume the burdens and perform the acts which the deed or instrument imposes upon him. No doubt but that the acceptance of this lease bound the lessee to pay the taxes. Therefore we sustain the action. But, when we come to the question of limitation, — a matter not provided for in the lease, — we come upon the clauses of section 6, chapter 104, Code 1891, providing that where the action is “upon any other contract in writing under seal executed before the 1st day of April, 1869, within twenty years, but if executed on or after that day, within ten years, if it be upon an .award or upon a contract by writing, signed by the party to be charged thereby, or by his agent, but not under seal, within ten years.” I hold that, to bring one under this ten years’limitation, he must sign the instrument; otherwise five years is the limitation. If we do not so hold, we nullify this statute. I know that this lease is a sealed instrument, and that the statute as to sealed instruments does not use the word “signed;” but it does use the word “executed,” and I cannot think that the presence of a mere scroll, not a personal seed, can fill the manifest purpose of the statute. I do not think we can dispense with a signature in the case of a writing not sealed, and I see no reason to say that a signature would be required as to that instrument, and not to a sealed instrument. It is the statute that leads Judgks Dent, Mc-Whorter, and myself to the conclusion that five years bars the action for rent by a lessee not signing the lease.

Affirmed.